HOLLAND, District Judge.
The allegations in this bill are to the effect that the defendants are engaged in using the property of complainants, to wit, their green trading stamps, in advertising their (defendants’) business, without the permission of the complainants to do so. As this allegation is not denied by any of the answers filed, we think the complainants are entitled to an injunction against defendants to restrain them from using these stamps. Some of the affidavits, however, aver they have contracts for procuring stamps from complainants. Stamps so procured would be in their possession lawfully, and of course the possessor entitled to use them for the purposes for which they were purchased. At this time the court does not pass upon any of the questions raised in this bill, except that the defendants have no right to use green trading stamps belonging to the complainants without their permission.
The motion for preliminary injunction is therefore granted, and the defendants are restrained from using green trading stamps belonging to and owned by the complainants, and not sold or issued to the respective defendants by the complainants. . "